 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN MONTENEGRO,                                     1:19-cv-01440-AWI-GSA-PC
12                 Plaintiff,                             ORDER WITHDRAWING FINDINGS
                                                          AND RECOMMENDATIONS ENTERED
13         vs.                                            ON OCTOBER 23, 2019
                                                          (ECF No. 8.)
14   CDCR-MEDICAL,
                                                          ORDER FOR CLERK TO SEND
15                 Defendant.                             PLAINTIFF AN APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
16
                                                          ORDER FOR PLAINTIFF TO
17                                                        COMPLETE AND FILE THE
                                                          APPLICATION WITHIN TWENTY (20)
18                                                        DAYS
19

20   I.     BACKGROUND
21          Juan Montenegro (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
22   action pursuant to 42 U.S.C. §1983. On October 15, 2019, Plaintiff filed the Complaint
23   commencing this action, together with an application to proceed in forma pauperis pursuant to
24   28 U.S.C. § 1915. (ECF Nos. 1, 2.)
25          On October 23, 2019, the undersigned entered findings and recommendations,
26   recommending that Plaintiff’s application to proceed in forma pauperis be denied and Plaintiff
27   be required to pay the $400.00 filing fee in full for this action. (ECF No. 8.) Plaintiff was granted
28   fourteen days in which to file objections to the findings and recommendations. (Id.) The
                                                      1
 1   fourteen-day time period for Plaintiff to file objections expired and Plaintiff did not file timely
 2   objections or otherwise respond to the findings and recommendations. However, on December
 3   2, 2019, Plaintiff filed untimely objections. (ECF No. 9.)
 4   II.    PLAINTIFF’S OBJECTIONS
 5          In his objections, Plaintiff declares under penalty of perjury that he “made an [sic] typo
 6   in his civil complaint form and it should be stricken from the record, so that the Plaintiff could
 7   proceed pro per, the Plaintiff is currently indigent and could not afford to pay any court cost of
 8   any kind.” (ECF No. 9 at 1.)
 9          In his prior application to proceed in forma pauperis, Plaintiff declared under penalty of
10   perjury that he had received money from multiple sources over the last twelve months, including
11   $500,000.00 from “rent payments, interest or dividends” and $500,000.00 from “other sources.”
12   (ECF No. 2 at 1 ¶ 3.) Plaintiff also declared that he has $40 million in bank accounts and owns
13   $40 million in valuable property. (Id. at 2 ¶¶ 4, 5.) These representations are not simple “typos”
14   and must be corrected.
15          The court finds no good cause to strike Plaintiff’s Complaint from the record. However,
16   Plaintiff shall be required to file a new application to proceed in forma pauperis for the court’s
17   consideration. The court shall withdraw the findings and recommendations entered on October
18   23, 2019. Within twenty (20) days, Plaintiff is required to file a corrected application to proceed
19   in forma pauperis on the court’s form. Plaintiff’s answers to the questions on the new application
20   must be honest and complete, and he is required to sign the application under penalty of perjury.
21   III.   CONCLUSION
22          Based on the foregoing, IT IS HEREBY ORDERED that:
23          1.      The findings and recommendations entered on October 23, 2019, are
24                  WITHDRAWN;
25          2.      The Clerk shall send Plaintiff an application to proceed in forma pauperis on the
26                  court’s form;
27          3.      Within twenty (20) days of the date of service of this order, Plaintiff is required
28                  to complete the application and file it with the court; and

                                                     2
 1        4.    Plaintiff’s failure to comply with this order may result in the dismissal of this
 2              entire action.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   December 5, 2019                            /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
